On 3 May, 1927, the Travelers Insurance Company issued its certificate based on Group Life Policy No. G. 3670 on the life of Thomas Carson, in which the plaintiff was named as beneficiary. Under the terms of the certificate the sum of one thousand dollars was to be *Page 668 
paid if the death of the insured occurred during the continuance of the policy and while the insured, an employee of the Henrietta Mills, was protected by the certificate. At the close of the plaintiff's evidence the action was dismissed as in case of nonsuit, and the plaintiff excepted and appealed.
In our opinion the judgment should be affirmed. The plaintiff insists that his evidence makes a prima facie case for the jury; but we find no satisfactory proof that the premiums were paid in accordance with the contract, or that the policy was ever delivered, or that the insured completed three months of service as the agreement of the parties required, or that the death of the insured occurred while the policy was in force. There are other objections which would seem to bar the plaintiff's recovery. Judgment
Affirmed.